Citation Nr: 0332301	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-20 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for an increased rating for degenerative arthritis of 
each knee.  When this case was before it in December 2000, 
the Board confirmed the denials of the claims for increased 
ratings.  The veteran subsequently appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated April 29, 2003, 
granted a Joint Motion to Partially Vacate and Remand, and 
vacated those parts of the Board's decision that denied an 
increased rating for degenerative arthritis of each knee.  

The Board observes that its December 2000 decision assigned a 
20 percent evaluation for the veteran's service-connected low 
back disability.  This issue was dismissed by the Court.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.


REMAND

The veteran asserts that a higher rating is warranted for 
degenerative arthritis of each knee.  The record reflects the 
fact that a left total knee arthroplasty was performed in 
January 2002.  She has not been afforded a VA examination 
since that surgery.  

Since the Board's decision in December 2000, additional 
evidence has been received.  This evidence has not been 
reviewed by the RO.  

In addition, the Board points out that in September 2002, the 
veteran reported that she had been treated at the Ralph 
Johnson Medical Center in Charleston, South Carolina.  There 
is no indication that an attempt has been made to procure 
records of any treatment the veteran received at that 
facility.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Circuit Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2002)).  The Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The Board notes that by letter dated in August 2002, the RO 
provided the veteran information concerning what evidence she 
needed to submit.  She was advised that if no information or 
evidence was submitted within 60 days, the RO would make a 
decision based on the evidence of record.  In this regard, it 
is observed that in a signed statement dated in August 2003, 
the veteran indicated she had no further argument or evidence 
to submit.  However, she requested that her representative be 
afforded the opportunity to submit additional argument in 
support of her case.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that she has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her knee 
disabilities since 1997, to include 
records from the Ralph H. Johnson Medical 
Center.  The address of that facility is 
109 Bee Street, Charleston, SC 29401.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of her bilateral 
knee disabilities.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

Following completion of the above, the RO should review the 
evidence received since issuance of the most recent statement 
of the case on the issues on appeal and determine whether the 
veteran's claim may be granted.  If not, she and her 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




